Case 1:18-cv-09936-LGS Document 139 Filed 01/02/20 Page 1 of 1

 

 

 

 

 

UNITED STATES DISTRICT COURT
Southern District of New York
¥2?H5912%
AFFIDAVIT OF SERVICE

Index no :1:18-CV-09936-LGS

Jane Doe, et al —
Plaintiff(s), Y % ¢ 6 CEC
VS.

The Trump Corporation, et al

 

Defendant(s).
/
STATE OF CONNECTICUT
ss: East Hartford
HARTFORD COUNTY

Sandra Yade, the undersigned, being duly sworn, deposes and says that I was at the time of service over
the age of eighteen and not a party to this action. I reside in the State of Connecticut.

On 09/19/2019 at 3:10 PM, I served the within Cover Letter, Subpoena Pocket, Amended Complaint,
Opinion and Order on Bernie Diamond at 49 Hedge Brook Lane, Stamford, CT 06903 in the manner
indicated below:

INDIVIDUAL: By delivering a true copy of each to said recipient personally; deponent knew the person
to be the person described as said person therein.

A description of the Recipient, or other person served on behalf of the Recipient is as follows:

 

 

 

 

 

 

 

 

 

Sex Color of skin/race Color of hair Age Height Weight
Male Caucasian White 65 6' 180
Other Features:

 

 

 

Your deponent asked the person spoken to whether the Recipient was in the active military service and
received a negative reply. Upon information and belief I have; being based on the conversations and
observations above narrated, Recipient is not in the military service.

Swom to and subscribed before me on Xx, YZ,

 

 

September 20, 2019 Sandra-¥a f
by an affiant who is personally known to AAA Attorney Service Co.of NY Inc.
me or produced identification. 20 Vesey Street, Room 1110
New York, NY 10007
212-233-3508
CK c NCn ss o7. Atty File#:
NOTARY PUBLIC 03/31/2023

My Commission Expires:

AMY J. CHANTRY
NOTARY PUBLIC
MY COMMISSION EXPIRES 3/31/2023
